Exhibit 10.22

 

YAHOO! INC.

1995 STOCK PLAN
(AS AMENDED AND RESTATED MAY 19, 2005)

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of
______________, 2005 (the “Date of Grant”), is made by and between Yahoo! Inc.,
a Delaware corporation (the “Company”), and ___________________ (the “Grantee”).

 

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units;

 

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1.               Grant of Restricted Stock Unit Award

 

(a)           Grant of Restricted Stock Units. The Company hereby grants to the
Grantee ___________ Restricted Stock Units (the “Award”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.

 

(b)           Incorporation of Plan; Capitalized Terms. The provisions of the
Plan are hereby incorporated herein by reference. Except as otherwise expressly
set forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations thereunder, and its decision shall be
binding and conclusive upon the Grantee and his/her legal representative in
respect of any questions arising under the Plan or this Agreement.

 

Section 2.               Terms and Conditions of Award

 

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

 

(a)           Limitations on Rights Associated with Units. The Restricted Stock
Units are bookkeeping entries only. The Grantee shall have no rights as a
stockholder of the Company, no dividend rights and no voting rights with respect
to the Restricted Stock Units.

 

(b)           Restrictions. Restricted Stock Units and any interest therein, may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of, except by will or the laws

 

1

--------------------------------------------------------------------------------


 

of descent and distribution, during the Restricted Unit Period. Any attempt to
dispose of any Restricted Stock Units in contravention of the above restriction
shall be null and void and without effect.

 

(c)           Lapse of Restrictions  [Time-based vesting: Except as may be
otherwise provided herein, the Restricted Stock Units subject to the Award shall
become non-forfeitable on the third anniversary of the Date of Grant.]

 

[Performance-based vesting: Except as may otherwise be provided herein, the
Restricted Stock Units subject to the Award shall become non-forfeitable upon
the satisfaction of the performance-based objectives and conditions set forth on
Exhibit A hereto. Notwithstanding anything to the contrary in this Section 2(c),
in no event shall any such restrictions lapse prior to the first anniversary of
the Date of Grant.]

 

(d)           Timing and Manner of Payment of Restricted Stock Units.

 

[Award paid in cash: As soon as practicable after the date any Restricted Stock
Units subject to the Award become non-forfeitable (the “Payment Date”), such
Restricted Stock Units shall be paid in a lump sum cash payment equal in the
aggregate to the Fair Market Value of a Share on the Payment Date multiplied by
the number of such Restricted Stock Units that become non-forfeitable upon that
Payment Date. Neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall have any further rights or interests
in any Restricted Stock Units that are so paid.]

 

[Award paid in Stock: As soon as practicable after the date any Restricted Stock
Units subject to the Award become non-forfeitable (the “Payment Date”), such
Restricted Stock Units shall be paid by the Company delivering to the Grantee, a
number of Shares equal to the number of Restricted Stock Units that become
non-forfeitable upon that Payment Date. The Company shall issue the Shares
either (i) in certificate form or (ii) in book entry form, registered in the
name of the Grantee. Delivery of any certificates will be made to the Grantee’s
last address reflected on the books of the Company and its Affiliates unless the
Company is otherwise instructed in writing. Neither the Grantee nor any of the
Grantee’s successors, heirs, assigns or personal representatives shall have any
further rights or interests in any Restricted Stock Units that are so paid.
Notwithstanding the foregoing, the Company shall have no obligation to issue
Shares in payment of the Restricted Stock Units unless such issuance and such
payment shall comply with all relevant provisions of law and the requirements of
any Stock Exchange.]

 

[Award paid in Cash or Stock at Company’s Option:  As soon as practicable after
the date any Restricted Stock Units subject to the Award become non-forfeitable
(the “Payment Date”), such Restricted Stock Units shall be paid, at the
Company’s option, (i) in a lump sum cash payment equal in the aggregate to the
Fair Market Value of a Share on the Payment Date multiplied by the number of
such Restricted Stock Units that become non-forfeitable upon that Payment Date
or (ii) by the Company delivering to the Grantee a number of Shares equal to the
number of Restricted Stock Units that become non-forfeitable upon that Payment
Date. If the Restricted Stock Units are paid in Shares, the Company shall issue
the Shares either (i) in

 

2

--------------------------------------------------------------------------------


 

certificate form or (ii) in book entry form, registered in the name of the
Grantee. Delivery of any certificates will be made to the Grantee’s last address
reflected on the books of the Company and its Affiliates unless the Company is
otherwise instructed in writing. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that are so paid.
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to issue Shares in payment of the Restricted Stock Units unless such
issuance and such payment shall comply with all relevant provisions of law and
the requirements of any Stock Exchange.]

 

(e)           Termination of Employment. In the event of the termination of
Grantee’s employment or service with the Company, Parent, Subsidiary or any
Affiliate for any reason prior to the lapsing of the restrictions in accordance
with Section 2(c) hereof with respect to any of the Restricted Stock Units
granted hereunder , such portion of the Restricted Stock Units held by Grantee
shall be automatically forfeited by the Grantee as of the date of termination.1 
Neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall have any rights or interests in any Restricted
Stock Units that are so forfeited.

 

(f)            Corporate Transactions. The following provisions shall apply to
the corporate transactions described below:

 

(i)            In the event of a proposed dissolution or liquidation of the
Company, the Award will terminate and be forfeited immediately prior to the
consummation of such proposed transaction, unless otherwise provided by the
Administrator.

 

(ii)           In the event of a proposed sale of all or substantially all of
the assets of the Company, or the merger of the Company with or into another
corporation, the Award shall be assumed or substituted with an equivalent award
by such successor corporation, parent or subsidiary of such successor
corporation; provided that the Administrator may determine, in the exercise of
its sole discretion in connection with a transaction that constitutes a
permissible distribution event under Section 409A(a)(2)(v) of the Code, that in
lieu of such assumption or substitution, the Award shall be vested and
non-forfeitable and any conditions or restrictions on the Award shall lapse, as
to all or any part of the Award, including Restricted Stock Units as to which
the Award would not otherwise be non-forfeitable.

 

(g)           Income Taxes. Except as provided in the next sentence, the Company
shall withhold and/or reacquire a number of Shares issued in payment of (or
otherwise issuable in payment of, as the case may be) the Restricted Stock Units
having a Fair Market Value equal to the taxes that the Company determines it or
the Employer is required to withhold under applicable tax laws with respect to
the Restricted Stock Units (with such withholding obligation determined based on
any applicable minimum statutory withholding rates). In the event the Company
cannot (under applicable legal, regulatory, listing or other requirements, or
otherwise)

 

--------------------------------------------------------------------------------

1  [In accordance with Section 12(b) of the Plan, the Administrator may provide,
in its sole discretion, that upon the termination of the Grantee’s Continuous
Status as an Employee or Consultant (i) without Cause, (ii) by the Grantee for
Good Reason, or (iii) due to the Grantee’s death or Total Disability, the
Restricted Stock Units shall become fully or partially non-forfeitable on the
date of such termination.]  [Time-based awards only.]

 

3

--------------------------------------------------------------------------------


 

satisfy such tax withholding obligation in such method or in the event that the
Restricted Stock Units are paid in cash (as opposed to Shares), the Company may
satisfy such withholding by any one or combination of the following methods: (i)
by requiring the Grantee to pay such amount in cash or check; (ii) by reducing
the amount of any cash otherwise payable to Grantee with respect to the
Restricted Stock Units; (iii) by deducting such amount out of any other
compensation otherwise payable to the Grantee; and/or (iv) by allowing the
Grantee to surrender shares of Common Stock of the Company which (a) either have
been owned by the Grantee for more than six (6) months as of the date of
surrender or were not acquired, directly or indirectly, from the Company, and
(b) have a Fair Market Value on the date of surrender equal to the amount
required to be withheld. For these purposes, the Fair Market Value of the Shares
to be withheld or repurchased, as applicable, shall be determined on the date
that the amount of tax to be withheld is to be determined.

 

Section 3.               Miscellaneous

 

(a)           Notices. Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
both the Chief Financial Officer and the General Counsel of the Company at the
principal office of the Company and, in the case of the Grantee, to the
Grantee’s address appearing on the books of the Company or to the Grantee’s
residence or to such other address as may be designated in writing by the
Grantee.

 

(b)           No Right to Continued Employment. Nothing in the Plan or in this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company, a Parent, a Subsidiary or any Affiliate or shall interfere with or
restrict in any way the right of the Company, Parent, Subsidiary or any
Affiliate, which is hereby expressly reserved, to remove, terminate or discharge
the Grantee at any time for any reason whatsoever, with or without Cause and
with or without advance notice.

 

(c)           Bound by Plan. By signing this Agreement, the Grantee acknowledges
that he/she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

 

(d)           Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.

 

(e)           Invalid Provision. The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

 

(f)            Modifications. No change, modification or waiver of any provision
of this Agreement shall be valid unless the same is in writing and signed by the
parties hereto.

 

4

--------------------------------------------------------------------------------


 

(g)           Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

(h)           Governing Law. This Agreement and the rights of the Grantee
hereunder shall be construed and determined in accordance with the laws of the
State of Delaware.

 

(i)            Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

(j)            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the ____ day of ___________, 2005.

 

 

YAHOO! INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

[Insert Name]

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE-BASED OBJECTIVES AND CONDITIONS

 

1

--------------------------------------------------------------------------------